Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-10-2020 under new application, which have been placed of record in the file. Claims 1-13 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-10-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 6, 7 and 13 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
"display control unit configured to" in Claim 1;
“display region setting unit configured to” in Claim 1
"situation determination unit configured to” in Claims 7, 13;
"priority setting unit configured to” in Claims 1, 7;
"display control step for” in Claims 1, 6, 7, 13;  
“priority setting step” in Claims 1, 6, 7, 13 and
"situation determination step for” in Claims 7, 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haibin Ke (US 20130215011 A1) in view of HAN Kyeonga et al. (US 20210050005 A1).

Regarding Claim 1, Haibin Ke (US 20130215011 A1) suggests a display control device (page 16, paragraph 220) comprising: a display region setting unit configured to set a display region in accordance with a screen size of a display (page 16, paragraph 220-223 suggest the screen size is determined pee folding or bending of the screen with the help of sensors and figures 3B, 4B indicated the display region division per display screen size please see page 4, paragraphs 62, 63, 68, 69); a display control unit configured to control display of at least one or more display objects arranged in an arrangement region provided in the display region (please see figures 3B 4B, page 4, paragraphs 62, 63, 68, 69 discloses the object arrangements); and a priority setting unit configured to set relative priority among the display objects arranged in the same arrangement region (please see pages 5, 6, paragraphs 75-77suggests the object displayed in display region have priority level, for example, descedingly;  generally, the screen resolution is selected based on the priority level from high to low), wherein the 
Haibin Ke (US 20130215011 A1) fails to suggest controls display of the display objects based on the priority that is set among the display objects.
Examiner maintains the controls display of the display objects based on the priority that is set among the display objects is well known to one ordinary skill in the art as disclosed by prior art of HAN Kyeonga et al. (US 20210050005 A1) disclosure; page 6, paragraph 59.
Please also see prior art of Sato Takayuki (US 20190121539 A1) disclosure; pages1, 6, 7, paragraphs 4-6,131-134. Please notice the target image is the controls display of the display objects based on the priority that is set among the display objects.
Haibin Ke (US 20130215011 A1) teaches   A display control device comprising: a display region setting unit configured to set a display region in accordance with a screen size of a display; a display control unit configured to control display of at least one or more display objects arranged in an arrangement region provided in the display region; and a priority setting unit configured to set relative priority among the display objects arranged in the same arrangement region, wherein the display control unit sets 
HAN Kyeonga et al. (US 20210050005 A1) teaches the controls display of the display objects based on the priority that is set among the display objects.
Haibin Ke (US 20130215011 A1) does not teach the controls display of the display objects based on the priority that is set among the display objects.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Haibin Ke (US 20130215011 A1) performs the same function as it does separately displaying object in display region obtained by dividing display in plurality of display region per display screen size. 
HAN Kyeonga et al. (US 20210050005 A1) performs the same function as it does separately of displaying object in display region with set priority.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Haibin Ke (US 20130215011 A1) to include the controls display of the display objects based on the priority that is set among the display objects, as disclosed by HAN Kyeonga et al. (US 20210050005 A1) to be able to object based on display content attributes priority information previously set by the user, as HAN discusses at page 6, paragraph 59.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 4, HAN Kyeonga et al. (US 20210050005 A1) suggests the priority setting unit sets the same priority with respect to a plurality of the display objects provided in the same arrangement region (please see figures 4A, 4B, 4C, Item # 1-8 page 6, paragraph 59).

Regarding Claim 6, Haibin Ke (US 20130215011 A1) suggests a display control device (page 16, paragraph 220) comprising: a display region setting unit configured to set a display region in accordance with a screen size of a display (page 16, paragraph 220-223 suggest the screen size is determined pee folding or bending of the screen with the help of sensors and figures 3B, 4B indicated the display region division per display screen size please see page 4, paragraphs 62, 63, 68, 69); a display control unit configured to control display of at least one or more display objects arranged in an arrangement region provided in the display region (please see figures 3B 4B, page 4, paragraphs 62, 63, 68, 69 discloses the object arrangements); and a priority setting unit configured to set relative priority among the display objects arranged in the same arrangement region (please see pages 5, 6, paragraphs 75-77suggests the object displayed in display region have priority level, for example, descedingly;  generally, the screen resolution is selected based on the priority level from high to low), wherein the display control unit sets a size of the arrangement region correspondingly to the display 
Haibin Ke (US 20130215011 A1) fails to suggest controls display of the display objects based on the priority that is set among the display objects.
Examiner maintains the controls display of the display objects based on the priority that is set among the display objects is well known to one ordinary skill in the art as disclosed by prior art of HAN Kyeonga et al. (US 20210050005 A1) disclosure; page 6, paragraph 59.
Please also see prior art of Sato Takayuki (US 20190121539 A1) disclosure; pages1, 6, 7, paragraphs 4-6,131-134. Please notice the target image is the controls display of the display objects based on the priority that is set among the display objects.
KIM JISOO (US 20150242657 A1) teaches a method of operating a storage device that is connected to a host, comprising: entering an authentication mode; and performing an authentication operation responsive to entering the authentication mode.
Haibin Ke (US 20130215011 A1) teaches   A display control device comprising: a display region setting unit configured to set a display region in accordance with a screen size of a display; a display control unit configured to control display of at least one or more display objects arranged in an arrangement region provided in the display region; and a priority setting unit configured to set relative priority among the display 
HAN Kyeonga et al. (US 20210050005 A1) teaches the controls display of the display objects based on the priority that is set among the display objects.
Haibin Ke (US 20130215011 A1) does not teach the controls display of the display objects based on the priority that is set among the display objects.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Haibin Ke (US 20130215011 A1) performs the same function as it does separately displaying object in display region obtained by dividing display in plurality of display region per display screen size. 
HAN Kyeonga et al. (US 20210050005 A1) performs the same function as it does separately of displaying object in display region with set priority.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Haibin Ke (US 20130215011 A1) to include the controls display of the display objects based on the priority that is set among the display objects, as disclosed by HAN Kyeonga et al. (US 20210050005 A1) to be able to object based on  content attributes priority information previously set by the user, as HAN Kyeonga et al. (US 20210050005 A1) discusses at page 6, paragraph 59.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 7, Haibin Ke (US 20130215011 A1) suggests a display control device (page 16, paragraph 220) comprising: a display region setting unit configured to set a display region in accordance with a screen size of a display (page 16, paragraph 220-223 suggest the screen size is determined pee folding or bending of the screen with the help of sensors and figures 3B, 4B indicated the display region division per display screen size please see page 4, paragraphs 62, 63, 68, 69); a display control unit configured to control display of at least one or more display objects arranged in an arrangement region provided in the display region of a display (please see figures 3B 4B, page 4, paragraphs 62, 63, 68, 69 discloses the object arrangements); a situation determination step for determining a size of the display objects in accordance with situation relating to at least one of environment (please see figures 3B, 4B abstract, page 1, paragraph 3, suggests flexible display environment and related situation is bending or curving or rolling or folding determines the situation which  determines the size of the screen, please also see figures 2B,3B, 4B 5B, page 16, paragraphs 220-223  pages 4-6,paragraphs 62-69,75- 82, suggests display controller per sensor sensing setting the display regions are set according to screen size due folding o bending or curving of the flexible display screen and accommodating the image per display regions without degrading resolution of the objects  images displayed ) and a priority setting unit 
Haibin Ke (US 20130215011 A1) fails to suggest controls display of the display objects based on the priority that is set among the display objects.
Examiner maintains the controls display of the display objects based on the priority that is set among the display objects is well known to one ordinary skill in the art as disclosed by prior art of HAN Kyeonga et al. (US 20210050005 A1) disclosure; page 6, paragraph 59.
Please also see prior art of Sato Takayuki (US 20190121539 A1) disclosure; pages1, 6, 7, paragraphs 4-6,131-134. Please notice the target image is the controls display of the display objects based on the priority that is set among the display objects.
Haibin Ke (US 20130215011 A1) teaches   A display control device comprising: a display region setting unit configured to set a display region in accordance with a screen size of a display; a display control unit configured to control display of at least 
HAN Kyeonga et al. (US 20210050005 A1) teaches the controls display of the display objects based on the priority that is set among the display objects.
Haibin Ke (US 20130215011 A1) does not teach the controls display of the display objects based on the priority that is set among the display objects.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Haibin Ke (US 20130215011 A1) performs the same function as it does separately displaying object in display region obtained by dividing display in plurality of display region per display screen size. 
HAN Kyeonga et al. (US 20210050005 A1) performs the same function as it does separately of displaying object in display region with set priority.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Haibin Ke (US 20130215011 A1) to include the controls , as disclosed by HAN Kyeonga et al. (US 20210050005 A1) to be able to object based on display content attributes priority information previously set by the user, as HAN Kyeonga et al. (US 20210050005 A1) discusses at page 6, paragraph 59.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 8, Haibin Ke (US 20130215011 A1)  suggests when the display control unit enlarges a size of the display objects and thus at least parts of the display objects overlap with each other, the display control unit causes the display objects to be invisible in the order of the priority set to the display objects from a lower priority side (please see pages 5, 6, paragraphs 75-77suggests the object displayed in display region have priority level, for example, descedingly;  generally, the screen resolution is selected based on the priority level from high to low; please also see figures 2B,3B, 4B 5B, page 16, paragraphs 220-223  pages 4-6,paragraphs 62-69,75- 82, suggests display controller per sensor sensing setting the display regions are set according to screen size due folding o bending or curving of the flexible display screen, please notice shape of the display screen will enlarge or reduce the displayed object as well as overlapping may occur and because of overlapping the object does become invisible and accommodating the image per display regions without degrading resolution of the objects  images displayed).


Please also see prior art of HAN Kyeonga et al. (US 20210050005 A1) disclosure; page 6, paragraph 59.
Please also see well-known prior art of Sato Takayuki (US 20190121539 A1) disclosure; pages1, 6, 7, paragraphs 4-6,131-134. Please notice the target image is the controls display of the display objects based on the priority that is set among the display objects

Regarding Claim 12, Haibin Ke (US 20130215011 A1) suggests the display control unit controls display of the display objects that are changed in size through use of at least one of a field angle changing method (please notice with shape of the flexible display changing object does change in size figures 2B,3B, 4B 5B, page 16, paragraphs 220-223  pages 4-6,paragraphs 62-69,75- 82)  and Haibin Ke (US 20130215011 A1)  in view of  HAN Kyeonga et al. (US 20210050005 A1)  fails to suggest a camera distance changing method.
However, Examiner maintains changing size of the object with camera distance changing method is well known to one ordinary skill in the art as disclosed by prior art of Gok Metin (US 20180033326 A1) disclosure; page 3, paragraph 29 suggesting having zooming lens 


Haibin Ke (US 20130215011 A1) fails to suggest controls display of the display objects based on the priority that is set among the display objects.
Examiner maintains the controls display of the display objects based on the priority that is set among the display objects is well known to one ordinary skill in the art as disclosed by prior art of HAN Kyeonga et al. (US 20210050005 A1) disclosure; page 6, paragraph 59.
Please also see prior art of Sato Takayuki (US 20190121539 A1) disclosure; pages1, 6, 7, paragraphs 4-6,131-134. Please notice the target image is the controls display of the display objects based on the priority that is set among the display objects.
Haibin Ke (US 20130215011 A1) teaches   A display control device comprising: a display region setting unit configured to set a display region in accordance with a screen size of a display; a display control unit configured to control display of at least one or more display objects arranged in an arrangement region provided in the display region; and a priority setting unit configured to set relative priority among the display objects arranged in the same arrangement region, wherein the display control unit sets a size of the arrangement region correspondingly to the display region that is set in accordance with the screen size of the display.

Haibin Ke (US 20130215011 A1) does not teach the controls display of the display objects based on the priority that is set among the display objects.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Haibin Ke (US 20130215011 A1) performs the same function as it does separately displaying object in display region obtained by dividing display in plurality of display region per display screen size. 
HAN Kyeonga et al. (US 20210050005 A1) performs the same function as it does separately of displaying object in display region with set priority.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Haibin Ke (US 20130215011 A1) to include the controls display of the display objects based on the priority that is set among the display objects, as disclosed by HAN Kyeonga et al. (US 20210050005 A1) to be able to object based on display content attributes priority information previously set by the user, as HAN Kyeonga et al. (US 20210050005 A1) discusses at page 6, paragraph 59.
Therefore, the claimed subject matter would have been obvious to a person .

Allowable Subject Matter
Claims 2, 3, 5, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review the cited prior art on USPTO 892’s.
Please see prior art of 
Iwamoto Taro et al. (US 20090009535 A1) disclosure; figures 4-7, page 3, paragraphs 39-48, page 4, paragraphs 55-63.
NIWA Kenichi (US 20130141462 A1) disclosure; page 3, paragraph 40.
BYUN Young-Soo et al. (US 20080146286 A1) disclosure; page 1, paragraphs 13, 14 page 5, claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-07-2021